Title: To James Madison from George W. Erving, 21 October 1802
From: Erving, George W.
To: Madison, James


					
						No. 10.
						Sir.
						American Consulate London 21st: Octr. 1802.
					
					It is impossible for me to represent to you in adequate terms the very distressed State 

of our Seamen lately discharged from the British Navy: after exerting myself in every possible way to 

procure for them from this Government the assistance to which their Services seem to have intitled 

them, I am under the absolute necessity of providing at the expence of the United States, passages 

for those whose Situation is most desperate, and who must otherwise perish during the coming 

Winter, or be supported at a charge much greater than their transport will occasion.
					The List of men examined by me as to their Citizenship and their time of Service in the British 

Navy, amount from the 17th. of September to 250; and additional men are every day presenting 

themselves,  besides these there is a considerable number who have been left here sick, or have 

been discharged by their Captains.  The greater part are destitute of the means of subsistence 

& find it impossible to procure work, and a great many are without even sufficient Cloathes to 

cover them.  The documents which I have the honor to transmit herewith, will shew that the case 

of these men has engaged my incessant attention, the measures I have pursued to provide for their 

return home without incurring the expence of their transportation, and that I have at length been 

compelled to subject Government to this charge by the necessity of the case; aware of the 

improvidence which characterizes this class of people, and the state to which they would 

probably be reduced as early as October 1801 before Major Lenox’s Office devolved upon me, I 

addressed to Mr. King the letter No: 1  My wish was that a general Agent should be authorized 

by this government for receiving the Money which might be due to them, who should charge 

himself with sending them to the United States and should remit after their arrival, what might be paid 

to him on their account.  Mr. King probably did not see the same advantages in such an arrangement as 

it appeared to me calculated to produce, & therefore nothing was done towards it, but I have since had 

an opportunity of learning from the Secretary of the Admiralty that any proposition to such an effect 

would have been very readily acceded to; failing in this plan however, I adopted what appeared to me 

the next best, in recommending to such as had Prize Money or Wages to receive to appoint as their 

Attorney a very respectable person who I was assured would do them justice; & by whom several have 

in this manner been considerably benefitted.  After undertaking the Duties of Major Lenox, on the 4th. 

of June I wrote to Mr. King the letter No: 2, to which on the 21st: I received his answer No. 3:  On the 

25th: I replyed in No: 4; on the 5th: July, I received from Mr: King No: 5 dated 1st: July to which I 

answered on the 5th: in No: 6 & on the 14th: I received the Note No: 7.  In consequence of this last I 

waited upon Mr: King, who in conversation inforced his objections against my entering into a 

correspondence with the Admiralty upon this subject; I therefore waited upon Sir Evan Nepean 

Secretary to the Admiralty; it will be unnecessary to trouble you with the details of the various 

conversations which I have held with that Gentleman, wherein I have represented the situation to 

which our men have been reduced by their detention, in as strong terms as seemed to be proper; 

and urged the Claims which I conceived them to have on the British Government; my propositions 

have been always fairly received by Sir Evan Nepean & he constantly expressed himself disposed 

to give every assistance to my application.  On first entering upon the subject he thought it 

extremely proper that it should receive immediate attention, & was surprised that it had not been 

mentioned sooner.  In the progress of the negociation, I found however that the Admiralty could not 

decide upon any plan without the approbation of the Secretary of State; Lord Hawkesbury was therefore 

consulted, and as Sir E. N. reported to me was equally favorably disposed with himself towards my 

propositions; but it was not ’till after a very considerable delay that I was informed by the Secretary that 

the Board had finally determined to send a Frigate or other Transport with such men as should be 

	proved  to  be  American  Citizens who had served in the British Navy and  who  had 

neither  entered  or  received  the  Bounty.  On this communication I observed that the 

Admiralty might depend upon my good faith in not giving Certificates to any who could not 

satisfactorily convince me of their genuine title to the Character of American Citizens.  As to those who 

had entered or received the Bounty, I represented that as to the greater part they had been 

previously impressed and were afterwards persuaded or necessitated to receive the bounty 

and enter, and if they were therefore to be considered as having forfeited, in some degree 

their claim to the protection of the United States having become quoad English 

subjects, yet it would appear that they thereby the more entitled themselves to the gratitude and 

consideration of the British Government.  I could however obtain no extension of the plan, and it 

was agreed that I should send the list already prepared, which I did with my note No: 8, and 

issued the Notice No: 9 writing at the same time to the Out-posts that such men as were 

there and could find their way to London might come to avail themselves of the benefit of this 

arrangement.   In consequence of these measures from the 17th: Septr: to this time 250 Sailors have 

presented themselves who have received Certificates of their  Citizenship and time of Service, & who 

have been referred to the Admiralty as was agreed between Sir E. N. and myself.  I understood that a 

great portion of these men were rejected, some because they were suspected of not being Americans; 

and many because they were not found on the Ships books as they had reported themselves; as to the 

first point I represented to the Secretary, that before granting the Certificates I had made very strict 

examinations, and the impossibility of their Commissioner (Sir Thomas Trowbridge) appointed for the 

purpose of receiving these Certificates being so well acquainted as myself with those circumstances 

from which the truth of the Claims of the men to the Character of American Citizens might be 

ascertained.  As to the second, I hoped that great allowance would be made for the stupidity and 

ignorance of these men (the Blacks in particular) who scarcely knew Months from years, or 

recollected the names of the Ships in which they had served; upon this representation I was 

informed that the list would be extended and immediately sent to me, but that it would not 

probably include more than 70, for whom however a temporary provision should be made ’till the 

time of their embarkation.  At length after a variety of delays & frequent changes of opinion in 

the Board, I was informed by the Secretary that Lord St: Vincents had concluded that nothing 

better could be done than to allow me 10 guineas per head and leave me to ship the men as I 

could find opportunities.  I stated that the Expence of sending them home would be much 

greater, but did not altogether refuse the proposition.  The Board were just then about to meet when 

Sir E. N. told me that the business would be finally determined upon, and that he would write me 

officially on the next day; this happened on the first Instant; since when hearing nothing from the 

Admiralty, on the 12th: October I addressed to them the letter No: 10, & yesterday the note subjoined 

A.  During this delay the distresses of the people have increased beyond description, & their numbers 

have been augmenting; we have very few Ships here, and there are many distressed men of other 

descriptions to be sent home; the Season is fast approaching too when the opportunities of getting 

home will be still fewer, and the sufferings of the people if possible encreased; under these 

circumstances having abandoned all hope of hearing any thing further from the Admiralty (my last letter 

remaining unanswered,) & having at the same time received from a Police Office the letter No: 11, I 

have considered it my duty to take immediate measures for shipping a portion of these men at 

the Expence of the United States & have concluded an agreement with Mr. Williams, Owner of the 

Ship Mary, Thomas Temple Masr: according to the terms contained in the letter marked No: 12. 

(having previously made proper enquiries and received some propositions;) this is an English 

ship.  I wished of course to employ an American, but there was but few here that would answer 

the purpose and the terms offered were not so favorable as those of Mr: W.  I requested Messrs. 

Birds to advance the money necessary for this purpose but they have declined to do so in their letter 

No; 13.
					Octr. 28th:
					On the 22nd: I received an invitation from Sir Evan Nepean to attend at the Admiralty.  

He expressed in very strong terms his great mortification and disappointment at the delays which 

had taken place; he stated that a great difference of opinion existed at the Board and that the Lords had 

not yet agreed, but that no effort of his had been wanting & that he considered himself particularly 

committed to me upon the subject; he would now venture to pledge himself that as much as 10 guineas 

per head should be paid to defray the expence of sending the men home.  I observed that I had 

represented this matter in as forcible a manner as I could, that whilst the Lords were deliberating the 

men were perishing, & that I now considered it my duty to do what was within my power for their relief 

and to ship them immediately, but that I could not decline to receive the 10 guineas per head offered 

and would make use of it as far as it would go.  On the 23rd: I received the commission from the 

Admiralty & Transport No: 15 with the list of 56 men annexed and since then the additional list of 

three!!  The list of the whole number shipped in the Mary you will please to observe does not 

include all of those named in the Admiralty list, for it has happened that such as have been able 

to give the most correct account of themselves have been also better able to provide for 

themselves; and the delay in making the lists has been so great that such as could by any means 

get away have done so.  I have the honor to be Sir, With the most perfect respect your very Obt. 

Servant
					
						George W Erving
					
					
						P.S. Nov: 5th:
						I subjoin the letter No: 16 recd: on the 1st: Inst: from the Thames Police Office.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
